Dissenting Opinion by
Mr.'Justice O’Brien:
I would deny appellee the benefit of the use tax exclusion.
Inasmuch as the language involved is unclear as to whether the contract must actually be performed for the public utility,1 we must consider the purpose of the exemption. That purpose was obviously to save the public utilities, and thus the people of Pennsylvania, the cost of the use tax which would undoubtedly be passed on to the public utility when facilities were constructed for it. Com. v. Public Constructors, Inc., 432 Pa. 589, 248 A. 2d 29 (1968), decided this date. *600However, that purpose is not fulfilled where, as in the instant case, someone other than the public utility is paying for the project. The Army Corps of Engineers is responsible for the cost here, whether the use tax is included or not. It is just as unreasonable for the exclusion to be interpreted as granting a windfall to the Army Corps of Engineers as it would have been in Com. v. Public Constructors, supra, for the exclusion to have been construed to benefit contractors rather than the people of Pennsylvania.
I therefore dissent.
Mr. Justice Cohen joins in this dissenting opinion.

The statute provides that “use” does not include materials involved “in constructing . . . the facilities used in [public utility] service.”